                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION
CAGER A. MALEEAH,                      )                                     FILED

                                       )
                                                                      Scott L. Poff, Clerk
                                                                   United States District Court

      Plaintiff,                       )                      By jburrell at 10:19 am, Jan 22, 2019

                                       )
v.                                     )         CV418-096
                                       )
PA DARCY, et al.,                      )
                                       )
      Defendants.                      )

                    REPORT AND RECOMMENDATION

      In this denial of medical care case, plaintiff complains that

defendants’        acts   and   omissions   caused   him   harm,                   including

hospitalization for a life-threatening infection, the amputation of a toe

and excision of infected bones and tissue in his foot, and ongoing balance

problems, nerve pain, and discomfort, which may never fade. See docs. 1

& 5; see doc. 14 (authorizing service of the Complaint on P.A. Darcy and

Nurses Grant, Tyler, Green, and Anderson). Defendant Nurse Anderson,

he contends, refused to give him his prescribed medication on two

occasions after he returned from the hospital to the prison. Doc. 5 at 22;

see doc. 1-2 at 16 (copy of August 2016 grievance). He thus seeks an Order

enjoining defendants from “interfering with, and denying [his] medical

procedures/treatment”           and   ordering   defendants         to            “facilitate
immediately, the process for plaintiff to receive necessary medical

treatment.” Doc. 5 at 1-2. Defendants oppose. Doc. 28.

      To be entitled to a temporary restraining order or preliminary

injunction,1 a plaintiff must demonstrate: (1) a substantial likelihood of

ultimate success on the merits; (2) that a restraining order or injunction

is necessary to prevent irreparable injury; (3) that the threatened injury

outweighs the harm that the restraining order or injunction would inflict

on the other party; and (4) that the restraining order or injunction would

not be adverse to the public interest. Schiavo ex rel. Schindler v. Schiavo,

403 F.3d 1223, 1225–26 (11th Cir. 2005).                     An “injunction is an

extraordinary and drastic remedy not to be granted unless the movant




1
     If a plaintiff succeeds in making such a showing, then “the court may grant
injunctive relief, but the relief must be no broader than necessary to remedy the
constitutional violation.” Newman v. State of Ala., 683 F.2d 1312, 1319 (11th Cir.
1982). Accordingly, where there is a constitutional violation in the prison context,
courts traditionally are reluctant to interfere with prison administration and
discipline, unless there is a clear abuse of discretion. See Procunier v. Martinez, 416
U.S. 396, 404-05 (1974) (“Traditionally, federal courts have adopted a broad hands-off
attitude toward problems of prison administration [because] . . . courts are ill equipped
to deal with the increasingly urgent problems of prison administration and reform.”),
overruled on other grounds by Thornburgh v. Abbott, 490 U.S. 401 (1989). In such
cases, “[d]eference to prison authorities is especially appropriate.” Newman, 683 F.2d
at 1320-21 (reversing district court’s injunction requiring release of prisoners on
probation because it “involved the court in the operation of the State’s system of
criminal justice to a greater extent than necessary” and less intrusive equitable remedy
was available).
                                           2
clearly established the ‘burden of persuasion’ as to the four requisites.”

Horton v. City of Augustine, 272 F.3d 1318, 1326 (11th Cir. 2001).

     Here, as defendants note, plaintiff has attached documents showing

that his last grievance alleging less-than fully adequate care was lodged

nearly a year before filing this action. Doc. 1-2 at 23-25, cited in doc. 28

at 4. Indeed, his condition has stabilized since the infection ravaged him

in May 2016. See docs. 1 & 5. That his condition has not improved to his

satisfaction, or to the point he would be at but-for defendants’ alleged

(in)actions, doc. 5 at 23-24, does not manufacture any threat of serious or

imminent harm. Aside from his worries that a repeat of the events of the

Complaint — the failures that led to his infection lingering, untreated,

until it reached life-threatening magnitude — will occur absent Court

intervention, plaintiff does not allege that defendants have continued to

deny or offered less than adequate medical care. See id. In other words,

Maleeah shows no present and substantial risk of imminent harm which

compels enjoinment.     Northeastern Fla. Chapter of Ass’n of General

Contractors of Am. v. City of Jacksonville. Fla., 896 F.2d 1283, 1285 (11th

Cir. 1990) (to satisfy the irreparable injury requirement, a plaintiff must

show the threat of injury is “neither remote nor speculative, but actual

                                     3
and imminent.”).

     Because plaintiff has not met his burden of persuasion on all four

requisites for obtaining injunctive relief, his motion should be DENIED

without prejudice to refiling, should conditions warranting such relief

later arise. This Report and Recommendation (R&R) is submitted to the

district judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B)

and this Court’s Local Rule 72.3. Within 14 days of service, any party

may file written objections to this R&R with the Court and serve a copy

on all parties.    The document should be captioned “Objections to

Magistrate Judge’s Report and Recommendations.”           Any request for

additional time to file objections should be filed with the Clerk for

consideration by the assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

                                     4
App’x 542, 545 (11th Cir. 2015).

     SO REPORTED AND RECOMMENDED, this                      22nd    day of

January, 2019.



                                   ______________________________
                                   CHRISTOPHER L. RAY
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     5
